                           Case 3:16-cv-02043-TSH Document 73 Filed 07/13/20 Page 1 of 2



                  1   NIALL P. McCARTHY (SBN 160175)
                      nmccarthy@cpmlegal.com
                  2   JUSTIN T. BERGER (SBN 250346)
                      jberger@cpmlegal.com
                  3   MALLORY A. BARR (SBN 317231)
                      mbarr@cpmlegal.com
                  4   KELSEY J. MOE (SBN 328815)
                      kmoe@cpmlegal.com
                  5   COTCHETT, PITRE & McCARTHY, LLP
                      San Francisco Airport Office Center
                  6   840 Malcolm Road
                      Burlingame, CA 94010
                  7   Telephone: (650) 697-6000
                      Facsimile: (650) 697-0577
                  8
                      Attorneys for Relator STF, LLC
                  9

                 10                                UNITED STATES DISTRICT COURT
                 11                            NORTHERN DISTRICT OF CALIFORNIA
                 12
                      UNITED STATES OF AMERICA; STATE OF          Case No. 3:16-cv-02043-TSH
                 13   CALIFORNIA; ex rel. STF, LLC, an
                      organization,
                 14                                               NOTICE OF WITHDRAWAL OF
                                     Plaintiffs,                  COUNSEL OF JOSEPH M. ALIOTO
                 15                                               JR. FOR RELATOR STF, LLC
                              v.
                 16
                      CRESCENDO BIOSCIENCE, INC., a Delaware
                 17   corporation; and MYRIAD GENETICS, INC., a
                      Delaware corporation,
                 18
                              Defendants.
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      NOTICE OF WITHDRAWAL OF COUNSEL OF JOSEPH M. ALIOTO JR. FOR RELATOR STF, LLC;
COTCHETT, PITRE &
 MCCARTHY, LLP
                      Case No. 3:16-cv-02043-TSH
                            Case 3:16-cv-02043-TSH Document 73 Filed 07/13/20 Page 2 of 2



                  1   TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
                  2          PLEASE TAKE NOTICE THAT as of July 13, 2020, Joseph M. Alioto Jr. is no longer an
                  3   attorney at this firm and is hereby withdrawn as counsel for Relator STF, LLC. Mr. Alioto should
                  4   be removed from the Court’s service list with respect to this action. The law firm of Cotchett,
                  5   Pitre & McCarthy, LLP should continue to be reflected as counsel for Relator STF, LLC, and all
                  6   future correspondence and papers in this action should continue to be directed to Niall P.
                  7   McCarthy, Justin T. Berger, Mallory A. Barr and Kelsey J. Moe.
                  8

                  9   DATED: July 13, 2020                      /s/ Mallory A. Barr
                                                                MALLORY A. BARR
                 10
                                                                COTCHETT, PITRE & McCARTHY, LLP
                 11                                             San Francisco Airport Office Center
                                                                840 Malcolm Road, Suite 200
                 12                                             Burlingame, CA 94010
                                                                Telephone: 650-697-6000
                 13                                             Facsimile: 650-697-0577
                                                                tprevost@cpmlegal.com
                 14
                                                                Attorney for Relator STF, LLC
                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                      ______________________________________________________________________________
   Law Offices
                      NOTICE OF WITHDRAWAL OF COUNSEL OF JOSEPH M. ALIOTO JR. FOR RELATOR STF, LLC;
COTCHETT, PITRE &
 MCCARTHY, LLP
                      Case No. 3:16-cv-02043-TSH                                       1
